Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 15, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her position as an administrative assistant after she refused to work more than 40 hours per week. The Board denied her application for unemployment insurance benefits, finding that she was terminated for misconduct. Claimant argues that the overtime required by her employer was unreasonable and that, therefore, the Board’s finding of misconduct is not supported by substantial evidence. Upon reviewing the record, we disagree. Evidence was presented at the hearing that claimant worked between 45 and 56 hours per week from 1990 through 1992 without complaint. Although she subsequently advised her employer that she did not wish to work as much overtime, her employer informed her that such overtime was mandatory and that her failure to work such hours would result in her termination. Given claimant’s work history and her employer’s warning, we do not find that the overtime requested was unreasonable. Consequently, we find that the Board’s decision is supported by substantial evidence and must be affirmed (see, Matter of Bisson [Hartnett], 170 AD2d 738; Matter of Graziose [Levine], 50 AD2d 1030).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.